COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of K. C.

Appellate case numbers:     01-18-00009-CV & 01-18-00010-CV

Trial court case numbers: 248269-01 & 248269

Trial court:                Probate Court No. 3 of Harris County

        This Court’s June 7, 2018 Order of Abatement had abated these related
involuntary commitment appeals for the trial court to hold a show-cause hearing for why
appellant’s counsel, Tom Zakes, should not be relieved of his duties for failing to timely
file a brief. That Order had also stated that these appeals might be reinstated if appellant
filed a brief and extension motion and a motion to withdraw the abatement order.
        On June 21, 2018, appellant’s counsel, Tom Zakes, filed a compliant appellant’s
brief in this Court for the above-referenced appeals. See TEX. R. APP. P. 38.1. On June
22, 2018, appellant’s counsel filed a motion for an extension of time contending that he
was not aware that the appellate records had been filed until after he was contacted by the
trial court for the abatement hearing. See TEX. R. APP. P. 10.5(b)(1)(C). On the same
date, appellant’s counsel also filed a motion to withdraw the abatement order and waive
the abatement hearing because it is no longer necessary after he filed the brief. On June
25, 2018, the reporter’s record for the abatement hearing was filed in this Court.
        Accordingly, the Court GRANTS appellant’s motions for extension of time and to
withdraw abatement, and directs the Clerk of this Court to WITHDRAW the Order of
Abatement, to REINSTATE these cases on the Court’s active docket, and to mark
appellant’s brief as filed on June 21, 2018.
        Appellee’s brief, if any, is ORDERED to be filed within 20 days of the date of
the date of this Order. See TEX. R. APP. P. 2, 38.6(b). No extensions will be granted
absent extraordinary circumstances.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    
Date: June 26, 2018